


Exhibit 10.8


DUNKIN' BRANDS, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN II
January 1, 2015
ARTICLE 1.
ESTABLISHMENT OF PLAN
1


ARTICLE 2.
DEFINITIONS
1


ARTICLE 3.
ADMINISTRATION
3


3.1.
Committee.
3


3.2.
Delegation by Committee.
3


3.3.
Claims Review Procedure.
4


3.4.
Indemnification.
5


3.5.
Benefit Funding
5


ARTICLE 4.
SELECTION OF PARTICIPANTS
5


ARTICLE 5.
DEFERRAL OF COMPENSATION
6


5.1.
Deferral Elections
6


5.2.
Annual Company Matching Amount
6


5.3.
Discretionary Company Contribution Account
6


ARTICLE 6.
INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS
7


6.1.
Measurement Funds.
7


6.2.
RESERVED.
7


6.3.
Crediting/Debiting of Account Balances
7


ARTICLE 7.
 PARTICIPANT ACCOUNTS
10


7.1.
Establishment of Accounts.
10


7.2.
Adjustments to Accounts
10


ARTICLE 8.
DISTRIBUTION OF ACCOUNT BENEFITS
10


8.1.
Following Separation from Service
10


8.2.
In-Service Distribution at Specified Date as Elected by the Participant
11


8.3.
Financial Hardship.
12


8.4.
Disability.
12


8.5.
Distributions to Non-Employee Directors.
12


8.6.
Change of Control
13


8.7.
Death of Participant.
13


8.8.
Tax Withholding.
13


8.9.
Default Election
13


8.10
Compliance with Section 409A.
13


ARTICLE 9.
BENEFICIARY BENEFITS
14


ARTICLE 10.
NATURE OF CLAIM FOR PAYMENTS
14


ARTICLE 11.
 ASSIGNMENT OR ALIENATION
14


11.1
Prohibition on Assignment.
14


11.2
Domestic Relations Orders
14


ARTICLE 12.
NO CONTRACT OF EMPLOYMENT
15


ARTICLE 13.
AMENDMENT OR TERMINATION OF PLAN
15


13.1
Right to Amend.
15


13.2
Amendment Required By Law.
15


ARTICLE 14.
TERMINATION
16


14.1
Right to Terminate Future Accruals.
16


14.2
Termination and Liquidation of the Plan.
16


ARTICLE 15.
MISCELLANEOUS
16


15.1
Entire Agreement.
16


15.2
Payment for the Benefit of an Incapacitated Individual.
16


15.3
Governing Law
16


15.4
Severability.
16


15.5
Headings and Subheadings.
16






--------------------------------------------------------------------------------




ARTICLE 1. ESTABLISHMENT OF PLAN
Dunkin' Brands, Inc. established the Dunkin' Brands, Inc. Non-Qualified Deferred
Compensation Plan II effective as of January 1, 2015. The purpose of the Plan is
to attract, retain and motivate certain executive employees of the Company, its
subsidiaries and affiliates, and members of the Board, by providing them with
the opportunity to defer receipt of certain amounts of compensation. The Plan is
intended to be an unfunded plan maintained by the employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA. It is also intended to be compliant with the
requirements of Section 409A of the Code. The Plan shall be administered in a
manner consistent with those intents.
ARTICLE 2. DEFINITIONS
As used herein, the masculine pronoun shall include the feminine gender, and the
singular shall include the plural, and the plural, the singular, and the
following terms shall have the following meanings unless a different meaning is
clearly required by the context.
"Account" means the separate account for a Participant established pursuant to
Section 7.1 which consists of the Participant's Deferrals, the Annual Company
Matching Amounts (if any) and the Discretionary Company Contribution Amounts (if
any) (including earnings and losses thereon).
"Annual Company Matching Amount" for any Plan Year shall be the amount
determined in accordance with Section 5.2.
"Beneficiary" means any person or persons so designated in accordance with the
provision of Article 9.
"Board" means the Board of Directors of the Company.
"Change of Control" means one of the following circumstances, determined in
accordance with Section 409A and IRS regulations issued thereunder and, in each
case, only to the extent meeting the requirements of Section 1.409A-3(i)(5) of
the Treasury Regulations: (1) a change in ownership, which occurs when one
person (or more than one person acting as a group) acquires ownership of
corporate stock constituting more than 50% of the total fair market value or
total voting power of stock of the Company; (2) a change in effective control,
which occurs when any one person (or more than one person acting as a group)
acquires (during the 12-month period ending on the date of the most recent
acquisition) ownership of corporate stock constituting 35% or more of the total
voting power of stock of the Company, or when a majority of the Board of
Directors is replaced during a 12-month period and such new appointments are not
supported by a majority of the members of the current Board; or (3) a change in
ownership of a substantial portion of the assets of the corporation, which
occurs when one person (or more than one person acting as a group) acquires
(during the 12-month period ending on the date of the most recent acquisition by
such person) assets from the corporation that have a gross fair market value of
at least 40% of the total gross fair market value of all assets of the Company
immediately prior to such acquisitions.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the U.S. Retirement Plan Administration Committee.
"Company" means Dunkin' Brands, Inc. "Deferral Date" is defined in Section 8.2.

1



--------------------------------------------------------------------------------




"Deferrals" means Eligible Deferral Compensation credited to a Participant's
Account during a calendar year as a result of a Participant's elections pursuant
to Section 5.1, plus, except where the context otherwise requires, amounts
attributable to amounts deferred during such calendar year (i.e., earnings and
losses).
“Discretionary Company Contribution Amount” for any Plan Year shall be the
amount determined in accordance with Section 5.3.
"Eligible Deferral Compensation" means (as applicable) a Participant's base
salary, Performance Based Compensation, executive perquisite allowance, director
retainer or meeting fees paid in cash and, if and to the extent designated by
the Committee in respect of a Plan Year, with respect to Non-Employee Directors,
equity-based awards (other than stock options) and, with respect to all
Participants, other designated compensation.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Fixed Rate Fund" means a Measurement Fund, as may be selected by the Committee
from time to time, that measures investment performance by an annual interest
equivalent factor established by the Committee from time to time.
"401(k) Savings Plan" means the qualified 401(k) Savings Plan offered by the
Company to employees meeting the proper service requirements.
"Investment Designation Form" means a form prescribed by the Committee and
submitted by the Participant in accordance with Section 6.3.
"Measurement Funds" means the funds, as selected by the Committee, to be used as
a performance measure when designated by a Participant for investment of amounts
in the Participant's Account in accordance with Article 6.


"Non-Employee Director" means a member of the Board who is not an employee of
the Company or any of its subsidiaries.
"Participant" means an executive or other senior management-level employee who
becomes eligible to participate in the Plan and who is so notified of such
eligibility, as provided in Article 4, or a Non-Employee Director, in either
case, who elects to participate in the Plan, in accordance with Article 4.
"Performance-Based Compensation" means compensation, the amount of which or
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months; provided that such performance
criteria are established in writing not later than 90 days after the
commencement of the performance period to which the criteria relate and that the
outcome is not substantially certain at the time the criteria are established.
"Plan" means the Dunkin' Brands, Inc. Non-Qualified Deferred Compensation Plan
II as set forth herein, as amended and in effect from time to time.
"Plan Year" means the calendar year.
"Section 409A" means Section 409A of the Code, or any successor provision
thereto.
"Stock" means the Company's common stock or any other equity security of the
Company (or its successor) designated by the Committee from time to time.

2



--------------------------------------------------------------------------------




"Stock Unit" means a unit that is equivalent in value to one share of Stock.
"Stock Unit Fund" means the Measurement Fund notionally invested in Stock.
"Trust" means the trust fund established pursuant to the Plan under the Trust
Agreement.
"Trust Agreement" means the Trust Agreement established by the Company under
Section 3.5, or any successor trust agreement, as in effect from time to time.
"Trustee" means the trustee named in the Trust Agreement establishing the Trust
and such successor and/or additional trustees, as may be named thereafter
establishing the Trust.
ARTICLE 3. ADMINISTRATION
3.1. Committee. The Plan shall be administered by the Committee. The Committee
is the administrator of the Plan and shall have full discretionary authority to
(i) interpret the provisions of the Plan, (ii) except as otherwise provided in
the Plan, determine the amount of various types of Eligible Deferral
Compensation for a Plan Year, and (iii) decide all questions and settle all
disputes which may arise in connection with the Plan, including the power to
determine the rights of Participants and Beneficiaries, and to remedy any
ambiguities, inconsistencies, or omissions in the Plan. All interpretations,
decisions and determinations made by the Committee shall be binding on all
persons concerned. No action of the Committee may reduce the amount of a
Participant's Account below the amount of such Account immediately before such
action. No member of the Committee who is a Participant in the Plan may vote or
otherwise participate in any decision or act with respect to a matter relating
solely to himself (or to his Beneficiaries). The Committee may adopt such rules
of procedure and regulations as may be necessary for the proper and efficient
administration of the Plan.
3.2. Delegation by Committee. Except as the Committee may otherwise provide by
written resolution or as required by applicable law or as otherwise set forth
herein, the Committee expressly delegates its duties and responsibilities under
Section 3.1 (except for the duty to establish eligibility criteria under Article
4) to the Vice President Human Resources or such other person or persons as may
be nominated by the Committee, who may further expressly delegate certain of
such duties and responsibilities to other employees of the Company or outside
persons or entities. For purposes of the Plan, any action taken by any such
delegate pursuant to such delegation shall be considered to have been taken by
the Committee.
3.3. Claims Review Procedure.
(a)The Committee shall notify Participants and, where appropriate,
Beneficiaries, of their right to claim benefits under the claims procedures, and
may, if appropriate, make forms available for filing of such claims, and shall
provide the name of the person(s) with whom such claims should be filed.
(b)The Committee shall establish procedures for action upon claims initially
made and the communication of a decision to the claimant promptly and, in any
event, not later than 90 days after the claim is received by the Committee,
unless special circumstances require an extension of time for processing the
claim. If an extension is required, notice of the extension shall be furnished
to the claimant prior to the end of the initial 90-day period, which notice
shall indicate the reasons for the extension and the expected decision date. The
extension shall not exceed 90 days. The claim may be deemed by the claimant to
have been denied for purposes of further review described below in the event a
decision is not furnished to the claimant within the period described in the
three preceding sentences. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan on which denial is based, (iii)
description of any additional material or information necessary for the claimant
to perfect his claim with an explanation of why such material or information is
necessary, and (iv) an explanation of the procedures for further reviewing the
denial of the claim under the Plan, including the time limits applicable to such
procedures, and accompanied by a statement of the claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

3



--------------------------------------------------------------------------------




(c)The Committee shall establish a procedure for review of claim denials, such
review to be undertaken by the Committee. The review given after denial of any
claim shall be a full and fair review with the claimant (or his duly authorized
representative) having 60 days after receipt of denial of his claim or after the
date of the deemed denial, to request in writing to the Committee a review of
the denial notice. Upon such request for review, the claim shall be reviewed by
the Committee (or its designated representative). In connection with such
review, the claimant has the right to review all pertinent documents and the
right to submit documents, records, issues, comments and other information in
writing, all of which shall be taken into account regardless of whether it was
submitted in the initial benefit determination. The claimant shall be provided
upon request, and at no charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant's claim for
benefits.
(d)    The Committee shall establish a procedure for issuance of a decision by
the
Committee not later than 60 days after receipt of a request for review from a
claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case the Committee shall furnish a
notice of extension to the claimant prior to the termination of the 60 day
period; provided, however, that in no case will the extension exceed a period of
60 days from the end of the initial period of review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based. The decision on
review shall include a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all documents,
records, and other information relevant to the claimant's claim for benefits and
a statement of the claimant's right to bring an action under Section 502(a) of
ERISA. The written decision on review shall be given to the claimant within the
applicable time limit discussed above. If the decision on review is not
communicated within the time periods described in the preceding sentences, the
claim shall be deemed to have been denied upon review. All discussions on review
shall be final and binding with respect to all concerned parties.
3.4. Indemnification. The Company agrees to indemnify and to defend to the
fullest possible extent permitted by law any member of the Committee and any
Company employee delegatee (including any persons who formerly served as a
member of the Committee) against any and all liabilities, damages, costs and
expenses (including attorneys' fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission was made in good faith.
3.5. Benefit Funding. Except as herein provided, the Company shall not be
required to set aside or segregate any assets of any kind to meet its
obligations hereunder.
To assist in meeting its obligations under the Plan, the Company may establish a
Trust, of which the Company is treated as the owner under Subpart E of
Subchapter J, Chapter I of the Code and may deposit funds with the Trustee of
the Trust. The Trust shall be a rabbi trust the assets of which are subject to
the Company's creditors in the event of dissolution or insolvency.
Upon a Change of Control, if the Company has not established a Trust as set
forth in the above paragraph the Company shall establish such Trust and shall
promptly appoint an independent discretionary Trustee, if one does not currently
exist, (which may not be the Company or any subsidiary or affiliate) for the
Trust, and, if at the time of a Change of Control, the Trust has not been fully
funded, the Company shall deposit in such Trust amounts sufficient to satisfy
all obligations under the Plan as of the date of deposit.
In all events, the Company shall remain ultimately liable for the benefits
payable under this Plan, and to the extent the assets at the disposal of the
Trustee are insufficient to enable the Trustee to satisfy all benefits, the
Company shall pay all such benefits necessary to meet its obligations under this
Plan. The obligations of the Company hereunder shall be binding upon its
successors and assigns, whether by merger, consolidation or acquisition of all
or substantially all of its business or assets.
ARTICLE 4. SELECTION OF PARTICIPANTS

4



--------------------------------------------------------------------------------




The Committee shall select those “management” or “highly compensated” employees
(within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA) of the
Company (or its subsidiaries) who are eligible to participate in the Plan. When
an employee has been selected to participate in the Plan, he will be notified by
the Committee in writing and given the opportunity to elect to defer Eligible
Deferral Compensation under the Plan. In addition, all Non-Employee Directors
are automatically eligible to participate in the Plan and will be given the
opportunity to elect to defer Eligible Deferral Compensation under the Plan. An
eligible employee or Non-Employee Director who elects to participate in the Plan
is hereinafter referred to as a "Participant."
ARTICLE 5. DEFERRAL OF COMPENSATION
5.1. Deferral Elections. The Committee shall establish an enrollment period
during the last quarter of each calendar year during which an eligible employee
and a Participant may irrevocably elect, in accordance with this Article and
Article 8 by completing and executing to the satisfaction of the Committee a
deferral election (in a form prescribed by the Committee), to defer receipt of
all or part of his/her Eligible Deferral Compensation to be earned in the
succeeding calendar year. Such election shall specify the time the Deferrals
subject to the election shall be paid and the manner in which such Deferrals
shall be paid. All Deferrals subject to the election shall be paid at the same
time and in the same manner.
A Non-Employee Director may also make an election to defer his or her Eligible
Deferral Compensation (excluding Performance Based Compensation) within the
first 30 days of him or her first becoming eligible to participate in the Plan,
provided, however, that such election will only apply to Eligible Deferral
Compensation earned after the date of such election in the calendar year of such
election.
A Participant shall always be 100% vested in his or her Deferrals.
5.2. Annual Company Matching Amount. For each Plan Year, the Company, in its
sole discretion, may, but is not required to, credit Annual Company Matching
Amounts to the Account of any Participant. The amount of a Participant’s Annual
Company Matching Amount for a Plan Year, if made, shall equal the amount of the
employer matching contribution that otherwise would have been made, if any, on
behalf of the Participant under the 401(k) Savings Plan had the Participant not
made any Deferrals hereunder for the Plan Year. A Participant will not receive
any Annual Company Matching Amount for a Plan Year unless he or she:
(i)    is employed on the last day of the Plan Year;
(ii)
contributes to the 401(k) Savings Plan for the Plan Year the maximum amount
allocable under Internal Revenue Code Section 402(g); and

(iii)
if applicable contributes to the 401(k) Savings Plan for the Plan Year the
maximum amount allowable under Internal Revenue Code Section 414(v).



In no event shall a Participant who is a Non-Employee Director during a Plan
Year be entitled to an Annual Company Matching Amount for such Plan Year.


A Participant shall always be 100% vested in his or her Annual Company Matching
Amounts and any amounts attributable thereto.
5.3 Discretionary Company Contribution Account. For each Plan Year, the Company,
in its sole discretion, may, but is not required to, credit Discretionary
Company Contribution Amounts to the Account of any Participant in such amounts
as it deems appropriate. Discretionary Company Contribution Amounts credited to
the Account of one Participant may be different from any Discretionary Company
Contribution Amounts credited to any other Participant. No Participant shall
have the right to receive any Discretionary Company Contribution Amounts in any
particular Plan Year regardless of whether Discretionary Company Contribution
Amounts are credited to the Accounts of other Participants for such Plan Year.
In no event shall a Participant who is a Non-Employee Director for a Plan Year
be entitled to a Discretionary Company Contribution Amount for such Plan Year.

5



--------------------------------------------------------------------------------




Discretionary Company Contribution Amounts credited to Participant’s Accounts
shall vest at a rate determined in the sole discretion of the Company and as
reflected in a schedule accompanying any announcement of the grant of
Discretionary Employer Contribution Amounts.
ARTICLE 6. INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS
6.1. Measurement Funds. The Participant may elect one or more of the Measurement
Funds selected by the Committee from time to time; provided, however, that
unless otherwise permitted or required by the Committee (but only to the extent
permitted or required, as applicable), all Deferrals by Non-Employee Directors
will be allocated to the Stock Unit Fund; and provided, further, that, except to
the extent permitted by the Committee, no Participant other than a Non-Employee
Director may allocate any portion of his or her Deferrals to the Stock Unit
Fund. The Committee may, in its sole discretion discontinue, substitute, add or
delete a Measurement Fund. Each such action will take effect as of the first day
of the calendar quarter that follows by thirty (30) days the day on which the
Committee gives Participants advance written notice of such change.
Notwithstanding the above, the Committee may substitute Measurement Funds at any
time as it deems necessary and appropriate for growth or performance reasons.
6.2. RESERVED.
6.3. Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account in accordance with the following rules:
(a)    Election of Measurement Funds. Subject to Section 6.1, a Participant, in
connection with his or her initial deferral election in accordance with Section
5.1 above, shall designate, on an Investment Designation Form, one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to his or her Account starting with the first day on which
the Participant commences participation in the Plan and continuing thereafter
for each subsequent day that the Participant participates in the Plan, unless
changed in accordance with the next sentence. On each day that the Participant
participates in the Plan, subject to Section 6.1 and except as provided in
Section 6.3(d) below as it relates to the Stock Unit Fund, the Participant may
(but is not required to) elect, by submitting an Investment Designation Form to
the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund,
or to change the portion of his or her future Deferrals allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply the next day and continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.
(b)Proportionate Allocation. In making any investment designation described in
Section 6.3(a) above, the Participant shall specify on the Investment
Designation Form, in increments of 1 percentage points (i.e., 1%), the
percentage of his Deferrals to be allocated to a Measurement Fund (as if the
Participant was making an investment in the Measurement Fund with the portion of
his or her Deferrals) and/or if applicable, specify the amount or amounts to be
transferred from one Measurement Fund to another Measurement Fund (as if each
Participant was changing his investment in such Measurement Funds).
(c)Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined, by the Committee, in its
sole discretion, based on the performance of the Measurement Funds themselves.
Subject to Section 6.3(d), a Participant's Account balance shall be credited or
debited on a daily basis based on the performance of each Measurement Fund
designated by the Participant, as determined by the Committee in its sole
discretion, as though (a) his Account balance were invested in the Measurement
Fund(s) designated by the Participant in accordance with elections made by the
Participant pursuant to Sections 6.3(a) and (b) and in effect on such date, at
the closing price on such date; (b) Deferrals were invested in the Measurement
Fund(s) selected by the Participant pursuant to Sections 6.3(a) and (b), and in
effect on the close of business of the third business day after the day in which
such amounts are actually deferred from the Participant’s Eligible Deferral
Compensation, as of the close of business of the third business day after the
day on which such

6



--------------------------------------------------------------------------------




amounts are actually deferred from the Participant’s Eligible Deferral
Compensation at the closing price on such date; (c) the Participant’s Annual
Company Matching Amount and Discretionary Company Contribution Amount were
invested in the Measurement Fund(s) selected by the Participant pursuant to
Sections 6.3(a) and (b), and in effect on the close of business of the first
business day of the Plan Year following the Plan Year to which they relate, as
of the close of business of the first business day of the Plan Year following
the Plan Year to which they relate at the closing price on such date; and (d)
any distribution made to a Participant that decreases such Participant’s Account
balance ceased being invested in the applicable Measurement Fund(s) on the
seventh business day prior to the distribution date.
(d)Investment in Stock Unit Fund.
(i)    Subject to Section 6.1, a Participant may elect at the time of deferral
to
have a portion or all of his or her Eligible Deferral Compensation credited to
the Stock Unit Fund on the date such Eligible Deferral Compensation would
otherwise have been paid; it being understood that any Eligible Deferral
Compensation that, absent deferral, would be settled in Stock shall
automatically be allocated to the Stock Unit Fund and may not be allocated to
any other Measurement Fund, except as determined by the Committee and, subject
to Section 6.1, all Non-Employee Director Deferrals shall be allocated to the
Stock Unit Fund. The amount credited to the Stock Unit Fund on an applicable
date will be a number of Stock Units, including fractional Stock Units, equal to
the number of shares of Stock, including fractional shares, that could have been
purchased on such date with the amount so deferred had such amount been applied
to such purchase using the closing price for the Stock reported on the Nasdaq
Global Market (or, if the Stock is not then traded on the Nasdaq Global Market,
the fair market value of such Stock as determined by the Committee). Except to
the extent permitted by the Committee, amounts credited to the Stock Unit Fund
shall not be permitted to be subsequently reallocated to any other Measurement
Fund. Subject to Section 6.3(d)(iv) below, except as otherwise determined by the
Committee, amounts allocated to the Stock Unit Fund shall be distributable in
the form of Stock, rounded down to the nearest whole share.
(ii)Notional earnings credited to the Stock Unit Fund, including dividends
declared with respect to Stock, shall remain allocated to such Stock Unit Fund
and deemed to be reinvested in additional Stock Units until such amounts are
distributed to the Participant or reallocated in accordance with Section
6.3(d)(i) above, except as otherwise determined by the Committee. In the case of
a stock dividend, the number of additional Stock Units, including fractional
Stock Units, credited to the Stock Unit Fund shall be equal to the number of
Stock Units multiplied by the per share Stock dividend (including fractional
shares) declared by the Company. In the case of a cash dividend, the number of
additional Stock Units, including fractional Stock Units, credited to the Stock
Unit Fund shall be equal to the cash dividend times the number of Stock Units
allocated to the Participant's Account, divided by the fair market value of a
share of Stock as determined by the Committee in its sole discretion.
(iii)The number of Stock Units, including fractional Stock Units, credited to
the Participant's Stock Unit Fund shall be adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of Participants' rights with
respect to the portion of his or her Account balance allocated to the Stock Unit
Fund in the event of any reorganization, reclassification, stock split, or other
corporate transaction or event which, in the Committee's determination, affects
the value of the Stock.
(iv)Notwithstanding anything to the contrary herein, to the extent required
under applicable law, including applicable listing standards, any Stock Units,
including fractional Stock Units, settled in shares of Stock shall reduce the
number of shares available for grant under the Dunkin' Brands Group, Inc. 2011
Omnibus Long-Term Incentive Plan, as amended from time to time. To the extent
required under applicable law, including applicable listing standards, if the
Committee determines that settlement of Stock Units in shares of Stock could
reasonably be expected to result in an issuance of shares of Stock in excess of
the limit set forth under such plan (as the same may from time to time be
increased by amendment, subject to shareholder approval to the extent required),

7



--------------------------------------------------------------------------------




the Committee may require that a portion or all of the Stock Units in affected
Participants' Accounts be settled in cash.
(e)Incomplete Investment Designation Forms. If the Committee receives a
Participant's Investment Designation Form which it finds to be incomplete,
unclear or improper, the Participant's investment designation then in effect
shall remain in effect until the next calendar quarter unless the Committee
provides for or permits the application of corrective action before that date.
(f)Default Investment. Subject to Section 6.1 and 6.3(d), if the Committee does
not receive an Investment Designation Form from the Participant at the time the
initial deferral amounts are credited into the Participant's Account or if the
Committee possesses at any time designations as to the investment of less than
all of a Participant's Account balance, the Participant shall be considered to
have designated that the undesignated portion of the Account be deemed to be
invested in the investment option selected by the Committee from time to time,
and the Committee shall not be liable for the investment option(s) it selects.
(g)No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's designation of any such
Measurement Fund, the allocation to his or her Account balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant's Account shall not be considered or construed in any manner as
an actual investment of his or her Account in any such Measurement Fund. In the
event that the Company or the Trustee (as that term is defined in the Trust), in
its own discretion, decides to invest funds in any or all of the Measurement
Funds, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant's Account balance
shall at all times be a recordkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company. No
provision in the Plan shall be interpreted so as to give any Participant or
Beneficiary any right in any assets of the Company or the Trust. A Participant
or Beneficiary shall have only the rights of a general unsecured creditor of the
Company with respect to their rights to receive benefits under the Plan.
ARTICLE 7. PARTICIPANT ACCOUNTS
7.1. Establishment of Accounts. The Committee shall establish a separate Account
for each Participant reflecting the amounts due the Participant under the Plan
and shall cause the Company to establish on its books Accounts reflecting the
Company's obligation to pay Participants the amounts due under the Plan.
7.2. Adjustments to Accounts. From time to time, the Committee shall adjust each
Participant's Account to credit (i) amounts the Participant has elected to defer
under Article 5; (ii) the Annual Company Matching Amounts the Company has
contributed under Article 5 (if any); (iii) the Discretionary Employer
Contribution Amounts the Company has contributed under Article 5 (if any); and
(iv) amounts based on the annual interest equivalent factors for a Fixed Rate
Fund, if a Fixed Rate Fund is selected by the Committee and elected by the
Participant in accordance with the terms of the Plan, and/or gains or losses
based on the applicable allocations in the other Measurement Funds (including
the Stock Unit Fund), determined under Article 6. A Participant's Account shall
also be adjusted to reflect benefit payments and withdrawals under Article 8. A
Participant's Account shall continue to be adjusted under this Article 7 until
the entire amount credited to the Account has been paid to the Participant or
his/her Beneficiary.
ARTICLE 8. DISTRIBUTION OF ACCOUNT BENEFITS
The Participant's Account benefits may not be distributed earlier than: (i) a
separation from service; (ii) disability (as defined in Section 8.4 below);
(iii) financial hardship (as defined in Section 8.3 below); (iv) a Change

8



--------------------------------------------------------------------------------




in Control; or (v) a specified date as elected by the Participant under the
terms of the Plan. The manner and form of payment of the Account benefits with
respect to each event is described below.


8.1. Following Separation from Service


(a)    Forms of Distribution. Subject to Sections 8.1(b), (c), (d) and (e) and
Section 8.5,
a Participant may elect in writing the manner in which his/her entire Account
(other than amounts distributed prior to separation from service in accordance
with the provisions of Sections 8.2, 8.3, 8.4, 8.6 and 8.7) is to be
distributed, from among the following options:
(i)
A lump sum;

(ii)
A lump sum after the later of (1) the Participant's separation from service or
(2) a specified date which date is not later than the Participant's 65th
birthday;

(iii)
In up to 15 annual installments;

(iv)
In up to 15 annual installments, after the later of (1) the Participant's
separation from service or (2) a specified date which date is not later than the
Participant's 65th birthday.

(b)    Timing of Distribution Election. A distribution election under Section
8.1(a) must
be submitted to the Committee at the time a Participant makes an initial or
annual election to defer. Notwithstanding the foregoing, a Participant who has
elected to receive payment at a time and in a form described in Section 8.1(a)
may file a changed election with the Committee; provided, however, that: (i) the
election is filed with the Committee at least 12 months before the initial
distribution date (i.e., the date the lump sum or the first installment is
supposed to be paid); (ii) the changed election does not take effect for 12
months after the date on which the changed election was filed and (iii) the
changed election provides that the initial distribution date (i.e., the date the
lump sum or the first installment is supposed to be paid) is deferred at least
five years from the date it was otherwise scheduled.
(c)    Termination Before Age 40. Notwithstanding Sections 8.1(a) and (b), if a
Participant separates from service before age 40, the Participant's Account will
be paid in a lump sum as soon as administratively practicable at least
six-months after the Participant's separation from service date.
(d)    Automatic Lump Sums. Notwithstanding Sections 8.1(a) and (b), in the
event a Participant's Account is equal to or less than $50,000 as of the date of
separation from service, the Participant's Account shall be paid in a lump sum
as soon as administratively practicable at least six-months after the
Participant's separation from service date.
(e)     Payment of Distribution. Payment of any amounts payable under Section
8.1(a) shall be paid, or commence to be paid, as soon as administratively
practicable at least six-months following the Participant’s separation from
service date.
8.2. In-Service Distribution at Specified Date as Elected by the Participant. At
the time of the initial or annual deferral election in accordance with Article
5, a Participant may elect to receive payment in a lump sum of the total amounts
deferred pursuant to such election and interest earnings credited thereto in
accordance with Article 6 at a specified date ("Deferral Date"). Such election
shall be effective only if the Participant is providing services to the Company
or one of its subsidiaries or affiliates on the Deferral Date. Thus, if the
Participant separates from service prior to the Deferral Date, any amount
subject to an election made pursuant to this Section 8.2 shall be paid to the
Participant in a lump sum as soon as administratively practicable at least
six-months after the Participant’s separation from service date.
Each In-Service Distribution elected shall be paid in the month and Plan Year
designated by the Participant that is at least two (2) Plan Years after the Plan
Year in which the Deferral Amount is actually deferred.

9



--------------------------------------------------------------------------------




Participants may file a changed election with the Committee to further defer
their In-Service Distributions, provided that: (i) the election is filed with
the Committee at least 12 months before the initial distribution date (i.e., the
date the lump sum is supposed to be paid); (ii) the changed election shall not
take effect for 12 months after the date on which the changed election was
filed; and (iii) the changed election provides that the initial distribution
date (i.e., the date the lump is supposed to be paid) is deferred at least five
years from the date it was otherwise scheduled.
8.3. Financial Hardship. If prior to separation from service a Participant
suffers a financial hardship due to circumstances beyond his control, the
Participant may receive a distribution of all or any part of his Account if he
has no other assets available to meet his financial hardship or the financial
hardship cannot be relieved through reimbursement or compensation from insurance
or otherwise. A financial hardship is defined as a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent of the Participant, loss of the
Participant's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. In no event shall the aggregate amount of the distribution
exceed the amount determined by the Committee to be reasonably necessary to
alleviate the Participant's financial hardship and the anticipated taxes
thereon.
The Committee, in its sole discretion, may, as a condition of making a
distribution under this Section 8.3, require that the Participant’s current
deferral election be cancelled. Additionally, the Committee shall, in its sole
discretion, debit all or any portion of any such distribution from those
Measurement Fund(s) in the Participant’s Account that it deems appropriate.
8.4. Disability. Notwithstanding Section 8.1. and 8.2, if prior to separation
from service, a Participant becomes totally disabled, the Participant shall, as
soon as administratively practicable after the date the Participant becomes
totally disabled, receive a lump sum distribution of his Account. For purposes
of the Plan, a Participant is totally disabled when he or she is unable to
engage in substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
8.5. Distributions to Non-Employee Directors. Notwithstanding anything to the
contrary herein, except as otherwise determined by the Committee and subject to
Section 8.6 and Article 14 of the Plan, all distributions made to Participants
who are Non-Employee Directors shall be made in a single lump sum, the amount of
which shall be determined in accordance with Section 6.3(d)(i), as soon as
administratively practicable at least six-months after the date of the
Participant's separation from service, regardless of the reason for such
separation.
8.6. Change of Control. Anything contained in this Plan to the contrary
notwithstanding, upon a Change of Control, each Participant shall, as soon as
administratively practicable at least six-months after the Change in Control,
receive a lump sum distribution of his Account.
8.7. Death of Participant. Unless otherwise provided in Article 9, in the event
of the Participant's death, the entire balance of the Participant's Account will
be distributed to the Participant's Beneficiary or the Participant's estate, as
applicable, in a single lump sum as soon as administratively practicable after
the date of the Participant’s death.
8.8. Tax Withholding. To the extent required by applicable law, federal, state,
and other taxes shall be withheld from a distribution. In addition, the
Committee may require that a Participant's cash or other compensation be reduced
to satisfy any such taxes with respect to any deferral, or vesting of any amount
deferred, under the Plan or may require that a Participant make other
arrangements for the payment of such taxes (which other arrangements may
include, if the Committee so determines, but shall not be limited to, a
reduction in the Participant's Account balance to the extent permitted by
Section 409A of the Code).
8.9. Default Election. If a Participant has an Account hereunder but the
Committee, for any reason whatsoever, does not have an election made by the
Participant under Section 8.1 or 8.2 after reasonable due

10



--------------------------------------------------------------------------------




diligence to locate same, such Participant's Account shall be paid to him in a
lump sum as soon as administratively practicable at least six-months after his
separation from service.
8.10. Compliance with Section 409A.
(a)For purposes of this Plan, references to termination of employment,
retirement, separation from service and similar or correlative terms mean a
"separation from service" (as defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a "separation from service" has occurred. Any such written election will
be deemed a part of the Plan.
(b)The Plan is intended to, and shall, be construed in a manner consistent with
the requirements of Section 409A of the Code. If the implementation of any of
the foregoing provisions of the Plan would subject the Participants to taxes or
penalties under Section 409A of the Code, the implementation of such provision
shall be modified to avoid such taxes and penalties to the maximum extent
possible while preserving to the maximum extent possible the
benefits intended to be provided to Participants under the Plan. Notwithstanding
anything to the contrary in the Plan, neither the Company nor any subsidiary,
nor the Committee, nor any person acting on behalf of the Company, any
subsidiary, or the Committee, will be liable to any Participant or to the estate
or beneficiary of any Participant by reason of any acceleration of income, or
any additional tax (including any interest and penalties), asserted by reason of
the failure of the Plan to satisfy the requirements of Section 409A of the Code.
ARTICLE 9. BENEFICIARY BENEFITS
A Participant, on a form approved by the Committee, may designate a Beneficiary,
or change any prior designation, to receive the remaining balance of his Account
upon his death.
Upon the death of the Participant, the entire balance of the Participant's
Account shall be distributed to the Beneficiary (or if no Beneficiary is
designated or the Beneficiary does not survive the Participant, the
Participant's estate) in a single lump sum as soon as administratively
practicable following the calendar quarter after the date of the Participant's
death.
ARTICLE 10. NATURE OF CLAIM FOR PAYMENTS
A Participant shall have no right on account of the Plan in or to any specific
assets of the Company or the Trust. Any right to any payment the Participant may
have on account of the Plan shall be solely that of a general, unsecured
creditor of the Company.
ARTICLE 11. ASSIGNMENT OR ALIENATION
11.1. Prohibition on Assignment. Except as provided in Section 11.2 or as
otherwise required by law, the interest hereunder of any Participant or
Beneficiary shall not be alienable by the Participant or Beneficiary by
assignment or any other method and will not be subject to be taken by his
creditors by any process whatsoever, and any attempt to cause such interest to
be so subjected shall not be recognized.
In the event that a Participant's Account is garnished or attached by order of
any Court, the Company may bring an action for a declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be paid under the Plan. During the pendency
of said action, any benefits that become payable shall be held as credits to the
Participant's Account or, if the Company prefers, paid into the court to be
distributable to the proper recipient.

11



--------------------------------------------------------------------------------




11.2. Domestic Relations Orders.
(a)    Notwithstanding anything to the contrary in Article 9, if the Committee
receives a
Qualified Domestic Relations Order as described in Section 11.2(b) prior to the
Participant's Account balance being distributed, all or a portion of the
Participant's Account balance under the Plan may be paid to the person as
specified in such order.
(b)    A "Qualified Domestic Relations Order" means a judgment, decree, or order
(including the approval of a settlement agreement) which:
(i)
is issued pursuant to a State's domestic relations law;

(ii)
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of the Participant;

(iii)
creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant's
benefits under the Plan;

(iv)
clearly specifies the name of the Plan to which such order applies and the name
and the last known mailing address of the Participant and each alternate payee
covered by the order;

(v)
clearly specifies the amount or percentage of the Participant's benefits to be
paid by the Plan to each such alternate payee, or the manner in which such
amount or percentage is to be determined;

(vi)
does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order previously
determined to be a Qualified Domestic Relations Order; and

(vii)
meets such other requirements as established by the Committee.

(c)    The Committee shall determine whether any order received by it is a
Qualified
Domestic Relations Order within the meaning of Section 11.2. In making this
determination, the Committee may consider (but is not required to):


(i)
the rules applicable to "domestic relations orders" under section 414(p) of the
Internal Revenue Code of 1986 and section 206(d) of ERISA;

(ii)
the procedures used under the 401(k) Savings Plan to determine the qualified
status of domestic relations orders; and

(iii)
such other rules and procedures as it deems relevant.

ARTICLE 12. NO CONTRACT OF EMPLOYMENT
The Plan shall not be deemed to constitute a contract of employment or other
service between the Company and any Participant, or to be consideration for the
employment or other service of any Participant. Nothing contained herein shall
give any Participant the right to be retained in the employment or other service
of the Company or affect the right of the Company to terminate any Participant's
employment or other service.
ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN
13.1. Right to Amend. The Plan may be altered or amended in writing by the
Committee or the Company, in any manner and at any time and all parties hereto
or claiming any interest hereunder shall be bound by such amendment. However, no
such alteration or amendment shall reduce the amount of a Participant's Account
or his or

12



--------------------------------------------------------------------------------




her rights to such Account as determined under the provisions of the Plan in
effect immediately prior to such alteration or amendment.
13.2. Amendment Required By Law. Notwithstanding the provisions of Section 13.1,
the Committee or the Company may amend the Plan at any time, retroactively if
required, if found necessary in the opinion of legal counsel to the Committee or
the Company to ensure that: (i) the Plan is characterized as a non-tax-qualified
plan of deferred compensation under Section 409A; (ii) the Participants do not
incur tax penalties under Section 409A; (iii) the Trust is characterized as a
grantor trust as described in Sections 671-679 of the Code and a rabbi trust as
described in Rev. Proc. 92- 64; and (iv) the Plan and the Trust conform to the
provisions and requirements of any other applicable law, including Sections
201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.


ARTICLE 14. TERMINATION
14.1. Right to Terminate Future Accruals. The Committee and Company reserve the
right, at any time, to terminate future accruals under the Plan; provided,
however, that no such termination shall deprive any Participant or Beneficiary
of a right accrued hereunder prior to the date of termination.
14.2. Termination and Liquidation of the Plan. The Committee and Company reserve
the right to terminate and liquidate the Plan through the payment of all
benefits hereunder in the circumstances permitted under IRS regulations issued
under Section 409A and any such other circumstances specified in guidance of
general applicability issued by the Internal Revenue Commissioner.
ARTICLE 15. MISCELLANEOUS


15.1. Entire Agreement. This plan document for the Plan contains the entire
agreement between the Company and the Participants regarding the Plan and there
are no promises or understandings of any kind regarding the Plan other than
those stated herein.


15.2. Payment for the Benefit of an Incapacitated Individual. If the committee
of the 401(k) Savings Plan determines that payments due to a Participant under
the 401(k) Savings Plan must be paid to another individual because of a
Participant's incapacitation, benefits under the Plan will be paid to that same
individual designated for that purpose under the applicable provisions of the
401(k) Savings Plan.
15.3. Governing Law. The Plan will be construed, administered, and governed
under the laws of the Commonwealth of Massachusetts, to the extent not preempted
by federal law.
15.4. Severability. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
shall continue to be fully effective.
15.5. Headings and Subheadings. Headings and subheadings are inserted for
convenience only and are not to be considered in the construction of the
provisions of the Plan.
[Signature page follows]

13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Plan is adopted by the Committee or the Company
effective as of January 1, 2015, and is executed by a duly authorized officer of
Dunkin' Brands, Inc. as of the date indicated below.


 
 
DUNKIN' BRANDS, INC.
 
 
130 Royall Street
 
 
Canton, MA 02021
 
 
 
 
 
/s/ Edward L. Manley
 
By:
Edward L. Manley
 
Title:
VP, Total Rewards & HR Operations
 
Date:
1/1/2015




14

